Third District Court of Appeal
                               State of Florida

                         Opinion file September 3, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1409
                          Lower Tribunal No. 8-66142
                             ________________


                                 Edgar Nivia,
                                    Appellant,

                                         vs.

                       Aurora Loan Services, LLC,
                                      Appellee.


       An Appeal from the Circuit Court for Miami-Dade County, Victoria S.
Sigler, Judge.

     Edgar Nivia, in proper person.

      Akerman LLP, and Nancy M. Wallace and Ryan M. O’Connor
(Tallahassee); Akerman LLP, and William P. Heller (Fort Lauderdale) for
appellee.


Before ROTHENBERG, LOGUE and SCALES, JJ.

     PER CURIAM.
      Appellant, Defendant below, appeals a non-final order directing the Miami-

Dade County clerk of the court to issue a writ of possession related to property

foreclosed upon by the plaintiff in December 2011.

      Appellant’s Notice of Appeal was filed on June 10, 2014. Pursuant to

Florida Rule of Appellate Procedure 9.130(e), Appellant’s Initial Brief was

required to be served no later than June 25, 2014.

      In response to Appellee’s July 8, 2014 Motion to Dismiss, on August 6,

2014, we issued an Order to Show Cause as to why the appeal should not be

dismissed due to Appellant’s failure to timely file and serve his Initial Brief.

      On August 18, 2014, Appellant responded to our Show Cause Order, and

filed his Initial Brief and Appendix. We therefore deny as moot Appellee’s Motion

to Dismiss, and discharge our Show Cause Order.

      Upon consideration of Appellant’s Initial Brief and accompanying

Appendix, and finding no preliminary basis for reversal has been demonstrated, the

order below is summarily affirmed pursuant to Florida Rule of Appellate

Procedure 9.315(a).

      Affirmed.




                                           2